DETAILED ACTION
Response to Amendment
The amendment filed 01/14/2022 has been entered.
Claims 1, 6, 7, 16, and 17 are amended.
Claims 1-17 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blakey (US 2018/0011192 A1) in view of Betts (US 6,421,299 B1) and Matson (US 2016/0049143 A1)..
Regarding claim 1, Blakey [Abstract; Fig 1-3, 7; 0020-0030] teaches a transducer array, comprising a plurality of transducer elements, the transducer array configured to transmit one or more ultrasonic waves into the water body according to a transmit beam pattern[Fig 1-3; Abstract; 0008];
and processing circuitry configured to: determine a bottom characteristic of a bottom of the water body[0022-0026]…..

Blakely does not explicitly teach, ..... the bottom characteristic representing at least one of depth of the bottom of the water body, surface hardness of the bottom of the water body or types of sediments in the bottom of the water body….. based on the bottom characteristic of the water body.[Though a person of ordinary skill would understand that the basic function and working of a sonar is analyze the reflections which indicate bottom characteristics such as depth and act upon it]
Betts teaches ..... dynamically adjust the transmit beam pattern, based on the bottom characteristic of the water body [Abstract; Claim 1; Col 2, Lines 15-45].
It would have been obvious to one of ordinary skill in the art to have modified the sonar apparatus in Blakey with the beam pattern change in Betts based on the echo in order to monitor the and automated and adaptable system to act on received data with less user input.
Matson teaches ….. the bottom characteristic representing at least one of depth of the bottom of the water body, surface hardness of the bottom of the water body or types of sediments in the bottom of the water body[0064]; ….. dynamically adjust the transmit beam pattern[0063-0067]…
It would have been obvious to one of ordinary skill in the art to have modified the sonar apparatus in Blakey with the change in beam pattern and monitoring of depth or density in Matson in order to create change the transmit beam pattern as well as determine the depth, and density of objects or waterbed.
Additionally, it would have been obvious to one having ordinary skill in the art to use information obtained from echo data to improve future data, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or 
Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 17, Blakey [Abstract; Fig 1-3, 7; 0020-0030] teaches transmitting one or more ultrasonic waves into the water body according to a transmit beam pattern[Fig 1-3; Abstract; 0008];
determining a bottom characteristic of a bottom of the water body[0022-0026]…..
and dynamically adjusting the transmit beam pattern, [Abstract; 0022-0026] ...
Blakely does not explicitly teach, ..... the bottom characteristic representing at least one of depth of the bottom of the water body, surface hardness of the bottom of the water body or types of sediments in the bottom of the water body….. based on the bottom characteristic of the water body.[Though a person of ordinary skill would understand that the basic function and working of a sonar is analyze the reflections which indicate bottom characteristics such as depth and act upon it]
Betts teaches ..... dynamically adjust the transmit beam pattern, based on the bottom characteristic of the water body [Abstract; Claim 1; Col 2, Lines 15-45].
It would have been obvious to one of ordinary skill in the art to have modified the sonar apparatus in Blakey with the beam pattern change in Betts based on the echo in order to monitor the and automated and adaptable system to act on received data with less user input.

It would have been obvious to one of ordinary skill in the art to have modified the sonar apparatus in Blakey with the change in beam pattern and monitoring of depth or density in Matson in order to create change the transmit beam pattern as well as determine the depth, and density of objects or waterbed.
Additionally, it would have been obvious to one having ordinary skill in the art to use information obtained from echo data to improve future data, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 2, Blakey, as modified, also teaches a transmitter configured to generate a plurality of electric signals[0024-0029];
wherein the plurality of transducer elements are configured to receive the plurality of electric signals and convert the plurality of electric signals into the one or more ultrasonic waves[0024-0029].
Regarding claim 3, Blakey, as modified, also teaches dynamically adjust the transmit beam pattern, [Abstract; 0022-0026]
Blakey does not explicitly teach, ..... based on the bottom characteristic, the processing circuitry is configured to adjust at least one of a time delay between the plurality of electric signals or an amplitude of the plurality of electric signals.[Though a person of ordinary skill would understand that the basic function and working of a sonar is analyze the reflections which indicate bottom characteristics such as depth and act upon it]
Betts teaches to dynamically adjust the transmit beam pattern, based on the bottom characteristic, the processing circuitry is configured to adjust at least one of a time delay between the plurality of electric signals or an amplitude of the plurality of electric signals.[Abstract; Claim 1; Col 2, Lines 15-45]
It would have been obvious to one of ordinary skill in the art to have modified the sonar apparatus in Blakey with the beam pattern change in Betts based on the time delay in order to create an automated and adaptable system to act on received data with less user input.
Matson teaches ….. the processing circuitry is configured to adjust at least one of a time delay between the plurality of electric signals or an amplitude of the plurality of electric signals.[0050, 0064]
It would have been obvious to one of ordinary skill in the art to have modified the sonar apparatus in Blakey time delay in Matson in order to create cause a phase shift in the transmitted signals.
Additionally, it would have been obvious to one having ordinary skill in the art to use information obtained from echo data to improve future data, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or 
Regarding claim 4, Blakey, as modified, also teaches the transducer array is configured to transmit the one or more ultrasonic waves within a range of directions between the surface of the water body and a vertically downward direction. [Abstract; Fig 1-3, 7; 0020-0030]
Regarding claim 5, Blakey implies, but does not explicitly teach a transmit intensity of the transmit beam pattern in the vertically downward direction is less than a transmit intensity of the transmit beam pattern in other directions of the range of directions [0039-0041].
However, it would have been obvious to one having ordinary skill in the art to use information obtained from echo data to improve future data, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claims 6 and 7, Blakey implies, but does not explicitly teach the bottom characteristic comprises at least one of: the depth of the bottom of the water body less than a threshold depth value, the depth of the bottom of the water body greater than the threshold depth value, the surface hardness of the bottom of the water body more than a threshold value of surface hardness, or the surface hardness of the bottom of the water body less than the threshold value of 
Betts teaches the bottom characteristic comprises at least one of: the depth of the bottom of the water body less than a threshold depth value, the depth of the bottom of the water body greater than the threshold depth value, the surface hardness of the bottom of the water body more than a threshold value of surface hardness, or the surface hardness of the bottom of the water body less than the threshold value of surface hardness.[Abstract; Claim 1; Col 2, Limes 15-45 use the determined depth]
It would have been obvious to one of ordinary skill in the art to have modified the sonar apparatus in Blakey with the beam pattern change in Betts based depths in order to create an automated and adaptable system to act on received data with less user input.
Matson teaches the bottom characteristic comprises at least one of: the depth of the bottom of the water body less than a threshold depth value, the depth of the bottom of the water body greater than the threshold depth value, the surface hardness of the bottom of the water body more than a threshold value of surface hardness, or the surface hardness of the bottom of the water body less than the threshold value of surface hardness.[Abstract; Claim 1; Col 2, Limes 15-45 use the determined depth [0064]; 
It would have been obvious to one of ordinary skill in the art to have modified the sonar apparatus in Blakey with the change in beam pattern and monitoring of depth or density in Matson in order to create change the transmit beam pattern when monitoring the depth, and density of objects or waterbed.
Additionally, it would have been obvious to one having ordinary skill in the art to use information obtained from echo data to improve future data, since it has been held that where 
Regarding claim 8, Blakey implies, but does not explicitly teach upon determination that the bottom characteristic corresponds to the bottom with the depth less than the threshold depth value, the processing circuitry is configured to adjust, via the transmitter, the transmit beam pattern with a first set of transmit intensity values in a range of directions in a vicinity of the vertically downward direction and with a second set of transmit intensity values in other directions in a range of directions between the surface of the water body and the vertically downward direction, and wherein the first set of transmit intensity values is less than the second set of transmit intensity values. [0039-0041. A person of ordinary skill would understand that the basic function and working of a sonar is analyze the reflections which indicate bottom characteristics such as depth and act upon it to change transmission data]
However, it would have been obvious to one having ordinary skill in the art to use information depth data obtained from echo data to improve future transmissions in terms of direction and intensity, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 9, Blakey implies, but does not explicitly teach upon determination that the bottom characteristic corresponds to the bottom with the depth more than the threshold depth value, the processing circuitry is further configured to adjust, via the transmitter, the transmit beam pattern with a third set of transmit intensity values in the range of directions in the vicinity of the vertically downward direction and with a fourth set of transmit intensity values in the other directions, and wherein the third set of transmit intensity values is less than the fourth set of transmit intensity values. [0039-0041; A person of ordinary skill would understand that the basic function and working of a sonar is analyze the reflections which indicate bottom characteristics such as depth and act upon it to change transmission data]
However, it would have been obvious to one having ordinary skill in the art to use information depth data obtained from echo data to improve future transmissions in terms of direction and intensity, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 10, Blakey implies, but does not explicitly teach one or more of the first set of transmit intensity values are less than the third set of transmit intensity values. [0039-0041; A person of ordinary skill would understand that the basic function and working of a sonar is analyze the reflections which indicate bottom characteristics such as depth and act upon it to change transmission data such as intensity values]
However, it would have been obvious to one having ordinary skill in the art to alter intensity values in order to improve future transmissions, since it has been held that where routine 
Regarding claim 11 and 12, Blakey implies, but does not explicitly teach the second set of transmit intensity values is less on average than the fourth set of transmit intensity values. [0039- 0041; A person of ordinary skill would understand that the basic function and working of a sonar is analyze the reflections which indicate bottom characteristics such as depth and act upon it to change transmission data such as intensity values]
However, it would have been obvious to one having ordinary skill in the art to alter intensity values in order to improve future transmissions, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results. 
Regarding claim 13, Blakey does not explicitly teach upon determination that the bottom characteristic corresponds to the bottom with the value of the surface hardness more than the threshold value of surface hardness, the processing circuitry is further configured to adjust the transmit beam pattern in the range of directions in the vicinity of the vertically downward direction with transmit intensity values less than the first set of transmit intensity values.[Though a person of ordinary skill would understand that the basic function and working of a sonar is analyze the reflections, and act upon changes in echo data such as surface hardness ]

It would have been obvious to one of ordinary skill in the art to have modified the sonar apparatus of Blakey with the surface hardness monitoring Matson in order to better react to changing conditions.
Moreover, it would have been obvious to one having ordinary skill in the art to monitor information depth data such as surface hardness obtained from echo data to improve future transmissions in terms of direction and intensity, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 14, Blakey does not explicitly teach upon determination that the bottom characteristic corresponds to the bottom with the value of the surface hardness less than the threshold value of surface hardness, the processing circuitry is further configured to adjust the transmit beam pattern in the range of directions in the vicinity of the vertically downward direction with transmit intensity values more than the first set of transmit intensity values.[Though a person of ordinary skill would understand that the basic function and working of a sonar is analyze the reflections, and act upon changes in echo data such as surface hardness ]
Matson teaches upon determination that the bottom characteristic corresponds to the bottom with the value of the surface hardness less than the threshold value of surface hardness[0064],...

Moreover, it would have been obvious to one having ordinary skill in the art to monitor information depth data such as surface hardness obtained from echo data to improve future transmissions in terms of direction and intensity, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 15, Blakey teaches a receiver configured to receive one or more echo signals corresponding to the one or more ultrasonic waves transmitted towards the bottom of the water body, wherein the processing circuitry is further configured to:[Abstract; Fig 1-3, 7; 0020- 0030].....and adjust the transmit beam pattern based on the fluctuations. [Abstract; Fig 1-3, 7; 0020- 0030].
Blakey does not explicitly teach obtain intensities of the one or more echo signals of the bottom; determine fluctuations in the intensities of the one or more echo signals of the bottom from ping to ping;[Though a person of ordinary skill would understand that the basic function and working of a sonar is analyze the reflections, and act upon changes in echo data such as intensity]
Matson teaches that obtain intensities of the one or more echo signals of the bottom[0064]; determine fluctuations in the intensities of the one or more echo signals of the bottom from ping to ping[0064];

Moreover, it would have been obvious to one having ordinary skill in the art to monitor echo intensity values in order to improve future transmissions, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 16, Blakey does not explicitly teach the processing circuitry is configured to obtain the bottom characteristic from one or more external devices.[Though obtaining data from other means such as databases, arrays, user input would be known in the art].
Matson teaches that the processing circuitry is configured to obtain the bottom characteristic from one or more external devices.[0068]
It would have been obvious to one of ordinary skill in the art to have modified the sonar apparatus of Blakey with the external devices in Matson in order communicate with external devices better direct how the beam is to operate.

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/VIKAS ATMAKURI/Examiner, Art Unit 3645 
                                                                                                                                                                                                       /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645